Exhibit 10.1 AGREEMENT This Agreement (the "Agreement"), is entered into as of July 30, 2009 (the "Effective Date"), by and between Beyond Commerce, Inc., a Nevada corporation (the "Company"), and St. George Investments, LLC (the "Holder"). WHEREAS, as of the Effective Date, the Company owes the Holder an aggregate of $420,593.40 (including, without limitation, outstanding principal, interest and penalties) (the "Outstanding Amount") pursuant to the Company's Series 2009 Secured Convertible Original Issue Discount Note Due June 15, 2010, dated June 4, 2009 (the "Note"), made by the Company, in favor of the Holder; WHEREAS, the Note was secured by pledges of an aggregate of 4,020,000 shares (the "Pledged Shares") of the Company's common stock, including 2,000,000 shares pledged by Linlithgow Holdings, LLC, and 2,020,000 shares pledged by Mark Noffke, pursuant to stock pledge agreements entered into by Linlithgow Holdings, LLC, and Mark Noffke, respectively, in favor of the Holder; NOW, THEREFORE, in consideration of the covenants herein contained, and other good and valuable consideration, the receipt and adequacy of which are hereby forever acknowledged, the parties, with the intent of being legally bound hereby, agree as follows: 1.Payment of Obligations.
